IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-80,412-01 AND WR-80,412-02


                            EX PARTE CESAR GARZA, Applicant

                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. 1996CR5971W-W1 AND 1996CR5972W-W1
               IN THE 290TH DISTRICT COURT FROM BEXAR COUNTY

       Per curiam.
                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of aggravated assault and possession of a controlled substance and was sentenced to imprisonment.

       This Court has received the trial court’s findings addressing the merits of Applicant’s claims.

The trial court indicates in the findings that an evidentiary hearing was held in which testimony was

given. The habeas record does not contain a copy of the transcription of the testimony. The trial court

shall order the Bexar County District Clerk to supplement the habeas record to this Court with a copy

of the transcription, which shall be forwarded to this Court within 30 days of the date of this order.

Any extensions of time shall be obtained from this Court.

Filed: July 23, 2014
Do not publish